Exhibit 10.3
BUSINESS AGREEMENT
 
This agreement is by, and between Material Technologies, Inc., a Delaware
corporation, based at 11661 San Vicente Blvd., Los Angeles, California
(“Matech”), and, The India-America Technology Agency, a recently established
business with offices in Singapore, India, and the U.S., based at: c/o Spinnaker
Capital Asia, 16 Collyer Quay, Hitachi Tower #34-02, Singapore 049318 (“IATA”).


Whereas:


Matech desires to have its bridge fatigue sensor products and technology
introduced by IATA into India and Singapore, and


Matech further desires to have IATA identify and arrange investment funding to
facilitate the most effective marketing, distribution, and manufacturing
opportunities in India and Singapore.


Therefore, Matech and IATA agree as follows:
 
1.
Matech agrees to enter into exclusive licenses to IATA to make, use, and sell
the Matech electromechanical fatigue sensor system, and all related technology
owned by Matech, to be utilized in the territories of India and Singapore.  Any
licenses granted to IATA will be pursuant to separate agreements, the terms of
which will be mutually agreeable to the parties at that time.

 
2.
IATA will apply its best efforts to protect the intellectual property rights of
the Matech products and technology, including seeking patent protection in India
and Singapore.

 
3.
IATA will apply its best efforts to market the Matech technology and obtain
contracts for product sales, engineering contract services and licensing fees
throughout India and Singapore.

 
4.
IATA will apply its best efforts to obtain financing to facilitate its efforts
in India and Singapore to introduce the Matech products, technology, and
engineering services.

 
5.
The term of this Agreement is ten years from the date of execution.  Each party
hereto shall bear their own expenses incurred pursuant to this Agreement.  This
Agreement shall be governed by the laws of the State of California.  The parties
agree that the Courts of the County of Orange, State of California shall have
sole and exclusive jurisdiction and venue for the resolution of all disputes
arising under the terms of this Agreement.  In the event any Party hereto shall
commence legal proceedings against the other to enforce the terms hereof, or to
declare rights hereunder, as the result of a breach of any covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys' fees, as may be fixed by the court.



Material Technologies,
Inc.                                                                                IATA


 /s/ Robert Bernstein                 Date 5/22/08              
                                      /s/ Sam Kovnat (for Tarun
Gandhi)            Date 5/25/08
Robert
Bernstein                                                                                               
  Tarun Gandhi
CEO                                                                                                                      
 Chairman and CEO

 
 

--------------------------------------------------------------------------------

 
 